Dismissed and Memorandum Opinion filed February 10, 2005








Dismissed and Memorandum Opinion filed February 10,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00635-CV
____________
 
JOYCE LETSON YORK, Independent
Executrix of the Estate of JAMES GLENN YORK, Deceased, Appellant
 
V.
 
CAROLYN NORWOOD YORK,
Appellee
 

 
On Appeal from the
300th District Court
Brazoria County,
Texas
Trial Court Cause
No. 88B3074
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 23, 2004.
On January 28, 2005, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 10, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.